
	
		I
		111th CONGRESS
		1st Session
		H. R. 2531
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2009
			Mrs. Napolitano (for
			 herself, Ms. DeGette,
			 Mr. Tim Murphy of Pennsylvania,
			 Mr. Frank of Massachusetts,
			 Ms. Bordallo,
			 Ms. Roybal-Allard,
			 Mr. Costello,
			 Mrs. Bono Mack,
			 Mr. Bishop of Georgia,
			 Mr. Kennedy,
			 Mr. Serrano,
			 Ms. Eddie Bernice Johnson of Texas,
			 Ms. Baldwin,
			 Mr. Olver,
			 Mr. Baca, Mr. McGovern, Mrs.
			 Christensen, Mr.
			 Rodriguez, Mr. Gene Green of
			 Texas, Mr. Sestak, and
			 Mrs. Capps) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to revise and
		  extend projects relating to children and violence to provide access to
		  school-based comprehensive mental health programs.
	
	
		1.Short titleThis Act may be cited as the
			 Mental Health in Schools Act of
			 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)Approximately 1 in
			 5 children have a diagnosable mental disorder.
			(2)Approximately 1 in
			 10 children have a serious emotional or behavioral disorder that is severe
			 enough to cause substantial impairment in functioning at home, at school, or in
			 the community. It is estimated that about 75 percent of children with emotional
			 and behavioral disorders do not receive specialty mental health
			 services.
			(3)Only half of
			 schools across the United States report having formal partnerships with
			 community mental health providers to deliver mental health services.
			(4)If a school is
			 going to respond to the mental health needs of its students, it must have
			 access to resources that provide family-centered, culturally and linguistically
			 appropriate supports and services.
			(5)Effective school mental health programs
			 reflect the collaboration and commitment of families, students, educators, and
			 other community partners.
			(6)Many schools have
			 school-employed mental health providers supporting student’s social, emotional,
			 and behavioral health needs in schools. The most common types of staff
			 providing mental health services in schools were school counselors, followed by
			 school nurses, school psychologists and school social workers. Three-quarters
			 of schools had at least one school counselor on staff, over two-thirds had a
			 school psychologist or school nurse, and 44 percent had a school social
			 worker.
			(7)Although it is well
			 recognized that mental health directly affects children’s learning and
			 development, in a recent study one-third of school districts reported decreased
			 funding for school mental health services, and at the same time two-thirds of
			 school districts reported increased need for such services.
			3.PurposesIt is the purpose of this Act to—
			(1)revise, increase
			 funding for, and expand the scope of the Safe Schools-Healthy Students program
			 in order to provide access to more comprehensive school-based mental health
			 services and supports;
			(2)provide for
			 comprehensive staff development for school and community service personnel
			 working in the school; and
			(3)provide for
			 comprehensive training for children with mental health disorders, for parents,
			 siblings, and other family members of such children, and for concerned members
			 of the community.
			4.Amendments to the
			 Public Health Service Act
			(a)Technical
			 amendmentsThe second part G (relating to services provided
			 through religious organizations) of title V of the Public Health Service Act
			 (42 U.S.C. 290kk et seq.) is amended—
				(1)by redesignating
			 such part as part J; and
				(2)by
			 redesignating sections 581 through 584 as sections 596 through 596C,
			 respectively.
				(b)School-based
			 mental health and children and violenceSection 581 of the Public
			 Health Service Act (42 U.S.C. 290hh) is amended to read as follows:
				
					581.School-based
				mental health and children and violence
						(a)In
				generalThe Secretary, in
				collaboration with the Secretary of Education and in consultation with the
				Attorney General, shall, directly or through grants, contracts, or cooperative
				agreements awarded to public entities and local education agencies, assist
				local communities and schools in applying a public health approach to mental
				health services both in schools and in the community. Such approach should
				provide comprehensive age appropriate services and supports, be linguistically
				and culturally appropriate, and incorporate age appropriate strategies of
				positive behavioral interventions and supports. A comprehensive school mental
				health program funded under this section shall assist children in dealing with
				violence.
						(b)ActivitiesUnder
				the program under subsection (a), the Secretary may—
							(1)provide financial support to enable local
				communities to implement a comprehensive culturally and linguistically
				appropriate, and age-appropriate, school mental health program that
				incorporates positive behavioral interventions and supports to foster the
				health and development of children;
							(2)provide technical
				assistance to local communities with respect to the development of programs
				described in paragraph (1);
							(3)provide assistance
				to local communities in the development of policies to address child and
				adolescent mental health issues and violence when and if it occurs;
							(4)facilitate
				community partnerships among families, students, law enforcement agencies,
				education systems, mental health and substance use disorder service systems,
				family-based mental health service systems, welfare agencies, health care
				service systems, and other community-based systems; and
							(5)establish
				mechanisms for children and adolescents to report incidents of violence or
				plans by other children or adolescents to commit violence.
							(c)Requirements
							(1)In
				generalTo be eligible for a
				grant, contract, or cooperative agreement under subsection (a), an entity
				shall—
								(A)be a partnership
				between a local education agency and at least one community program or agency
				that is involved in mental health; and
								(B)submit an
				application, that is endorsed by all members of the partnership, that contains
				the assurances described in paragraph (2).
								(2)Required
				assurancesAn application under paragraph (1) shall contain
				assurances as follows:
								(A)That the applicant
				will ensure that, in carrying out activities under this section, the local
				educational agency involved will enter into a memorandum of
				understanding—
									(i)with, at a
				minimum, public or private mental health entities, health care entities, law
				enforcement or juvenile justice entities, child welfare agencies, family-based
				mental health entities, families and family organizations, and other
				community-based entities; and
									(ii)that clearly
				states—
										(I)the
				responsibilities of each partner with respect to the activities to be carried
				out;
										(II)how each such
				partner will be accountable for carrying out such responsibilities; and
										(III)the amount of
				non-Federal funding or in-kind contributions that each such partner will
				contribute in order to sustain the program.
										(B)That the
				comprehensive school-based mental health program carried out under this section
				supports the flexible use of funds to address—
									(i)the promotion of
				the social, emotional, and behavioral health of all students in an environment
				that is conducive to learning;
									(ii)the reduction in the likelihood of at risk
				students developing social, emotional, behavioral health problems, or substance
				use disorders;
									(iii)the early identification of social,
				emotional, behavioral problems, or substance use disorders and the provision of
				early intervention services;
									(iv)the treatment or referral for treatment of
				students with existing social, emotional, behavioral health problems, or
				substance use disorders; and
									(v)the development
				and implementation of programs to assist children in dealing with
				violence.
									(C)That the comprehensive school-based mental
				health program carried out under this section will provide for in-service
				training of all school personnel, including ancillary staff and volunteers,
				in—
									(i)the techniques and
				supports needed to identify early children with, or at risk of, mental
				illness;
									(ii)the use of
				referral mechanisms that effectively link such children to treatment and
				intervention services in the school and in the community;
									(iii)strategies that
				promote a school-wide positive environment;
									(iv)strategies for promoting the social,
				emotional, mental, and behavioral health of all students; and
									(v)strategies to increase the knowledge and
				skills of school and community leaders on the application of a public health
				approach to comprehensive school-based mental health programs.
									(D)That the comprehensive school-based mental
				health program carried out under this section will include comprehensive
				training for parents, siblings, and other family members of children with
				mental health disorders, and for concerned members of the community in—
									(i)the techniques and
				supports needed to identify early children with, or at risk of, mental
				illness;
									(ii)the use of
				referral mechanisms that effectively link such children to treatment and
				intervention services in the school and in the community; and
									(iii)strategies that
				promote a school-wide positive environment.
									(E)That the
				comprehensive school-based mental health program carried out under this section
				will demonstrate the measures to be taken to sustain the program after funding
				under this section terminates.
								(F)That the local education agency partnership
				involved is supported by the State educational and mental health system to
				ensure that the sustainability of the programs is established after funding
				under this section terminates.
								(G)That the
				comprehensive school-based mental health program carried out under this section
				will be based on evidence-based practices.
								(H)That the
				comprehensive school-based mental health program carried out under this section
				will be coordinated with early intervening activities carried out under the
				Individuals with Disabilities Education Act.
								(I)That the
				comprehensive school-based mental health program carried out under this section
				will be culturally and linguistically appropriate.
								(J)That the comprehensive school-based mental
				health program carried out under this section will include a broad needs
				assessment of youth who drop out of school due to policies of zero
				tolerance with respect to drugs, alcohol, or weapons.
								(K)That the mental health services provided
				through the comprehensive school-based mental health program carried out under
				this section will be provided by qualified mental and behavioral health
				professionals who are certified or licensed by the State involved and
				practicing within their area of expertise.
								(d)Geographical
				distributionThe Secretary shall ensure that grants, contracts,
				or cooperative agreements under subsection (a) will be distributed equitably
				among the regions of the country and among urban and rural areas.
						(e)Duration of
				awardsWith respect to a grant, contract, or cooperative
				agreement under subsection (a), the period during which payments under such an
				award will be made to the recipient shall be 5 years. An entity may receive
				only one award under this section, except that an entity that is providing
				services and supports on a regional basis may receive additional funding after
				the expiration of the preceding grant period.
						(f)Evaluation and
				measures of outcomes
							(1)Development of
				processThe Administrator shall develop a process for evaluating
				activities carried out under this section. Such process shall include—
								(A)the development of
				guidelines for the submission of program data by grant, contract, or
				cooperative agreement recipients;
								(B)the development of
				measures of outcomes (in accordance with paragraph (2)) to be applied by such
				recipients in evaluating programs carried out under this section; and
								(C)the submission of
				annual reports by such recipients concerning the effectiveness of programs
				carried out under this section.
								(2)Measures of
				outcomes
								(A)In
				generalThe Administrator shall develop measures of outcomes to
				be applied by recipients of assistance under this section, and the
				Administrator, in evaluating the effectiveness of programs carried out under
				this section. Such measures shall include student and family measures as
				provided for in subparagraph (B) and local educational measures as provided for
				under subparagraph (C).
								(B)Student and
				family measures of outcomesThe measures of outcomes developed
				under paragraph (1)(B) relating to students and families shall, with respect to
				activities carried out under a program under this section, at a minimum include
				provisions to evaluate—
									(i)whether the
				program resulted in an increase in social and emotional competency;
									(ii)whether the
				program resulted in an increase in academic competency;
									(iii)whether the
				program resulted in a reduction in disruptive and aggressive behaviors;
									(iv)whether the
				program resulted in improved family functioning;
									(v)whether the
				program resulted in a reduction in substance use disorders;
									(vi)whether the
				program resulted in a reduction in suspensions, truancy, expulsions and
				violence;
									(vii)whether the
				program resulted in increased graduation rates; and
									(viii)whether the
				program resulted in improved access to care for mental health disorders.
									(C)Local
				educational outcomesThe outcome measures developed under
				paragraph (1)(B) relating to local educational systems shall, with respect to
				activities carried out under a program under this section, at a minimum include
				provisions to evaluate—
									(i)the
				effectiveness of comprehensive school mental health programs established under
				this section;
									(ii)the effectiveness
				of formal partnership linkages among child and family serving institutions,
				community support systems, and the educational system;
									(iii)the progress
				made in sustaining the program once funding under the grant has expired;
									(iv)the effectiveness
				of training and professional development programs for all school personnel that
				incorporate indicators that measure cultural and linguistic competencies under
				the program in a manner that incorporates appropriate cultural and linguistic
				training;
									(v)the improvement in perception of a safe and
				supportive learning environment among school staff, students, and
				parents;
									(vi)the improvement
				in case-finding of students in need of more intensive services and referral of
				identified students to early intervention and clinical services;
									(vii)the improvement
				in the immediate availability of clinical assessment and treatment services to
				students posing a danger to themselves or others;
									(viii)the increased
				successful matriculation to postsecondary school; and
									(ix)reduced referrals
				to juvenile justice
									(3)Submission of
				annual dataAn entity that receives a grant, contract, or
				cooperative agreement under this section shall annually submit to the
				Administrator a report that includes data to evaluate the success of the
				program carried out by the entity based on whether such program is achieving
				the purposes of the program. Such reports shall utilize the measures of
				outcomes under paragraph (2) in a reasonable manner to demonstrate the progress
				of the program in achieving such purposes.
							(4)Evaluation by
				AdministratorBased on the data submitted under paragraph (3),
				the Administrator shall annually submit to Congress a report concerning the
				results and effectiveness of the programs carried out with assistance received
				under this section.
							(g)Information and
				educationThe Secretary shall establish comprehensive information
				and education programs to disseminate the findings of the knowledge development
				and application under this section to the general public and to health care
				professionals.
						(h)Amount of grants
				and authorization of appropriations
							(1)Amount of
				grantsA grant under this
				section shall be in an amount that is not more than $1,000,000 for each of
				grant years 2010 through 2014. The Secretary shall determine the amount of each
				such grant based on the population of children up to age 21 of the area to be
				served under the grant.
							(2)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, $200,000,000 for each of fiscal years 2010 through
				2014.
							.
			(c)Conforming
			 amendmentPart G of title V
			 of the Public Health Service Act (42 U.S.C. 290hh et seq.), as amended by this
			 section, is further amended by striking the part heading and inserting the
			 following:
				
					VIISchool-based
				mental
				health
					.
			
